Order entered June 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00554-CV

                 IN THE INTEREST OF J.A.C. AND Z.C.C., CHILDREN

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-54259-2014

                                           ORDER
       We REINSTATE the appeal.
       We DENY appellee’s June 23, 2015 motion to reconsider this Court’s ruling on
appellants’ opposed motion to abate appeal in order to secure findings of fact and conclusions of
law.
       We DENY appellee’s June 24, 2015 opposed motion for an extension of time to file the
findings of fact and conclusions of law.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic
transmission to the Honorable Chris Oldner, Judge of the 416th Judicial District Court, Andrea
Stroh Thompson, Collin County District Clerk, counsel for the parties, and by first-class mail to
pro se appellee Nathan Cramer.
       We ABATE the appeal. The appeal will be reinstated in TWENTY DAYS from the date
of this order or when the Court receives the supplemental clerk’s record containing the trial
court’s findings of fact and conclusions of law, whichever occurs sooner.
                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE